Citation Nr: 0828746	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1943 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which denied service connection for bilateral defective 
hearing and tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran is not shown to have tinnitus at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection for bilateral defective hearing and tinnitus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

All VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  The 
veteran was also afforded an opportunity to testify at a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Discussion & Analysis

The veteran contends that his current hearing loss and 
tinnitus were caused by exposure to acoustic trauma in 
service.  However, he has presented no competent evidence to 
support his assertions.  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

The veteran's service medical records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
hearing problems in service.  His separation examination in 
November 1945, showed no ear abnormalities and his hearing 
for whispered voice was 15/15, bilaterally.  

Private medical reports of record showed that the veteran was 
seen for hearing problems in the right ear and dizziness in 
1979.  The records did not show any complaints or treatment 
for any hearing problems prior to 1979.  In fact, at that 
time, the veteran reported the onset of such symptoms to one 
month earlier in March 1979 although he did state that he had 
had intermittent tinnitus that dated back several years.  The 
diagnosis was probable recurrent symptomatic Meniere's 
disease.  Later in 1979, the veteran gave a similar history 
of the onset of vertigo, right hearing loss, and nausea as 
having occurred in March 1979.  Notably, in none of these 
records did the veteran report a 30 year history of hearing 
loss, nor did he indicate that he had worn hearing aids 
previously.  

When examined by VA in August 2004, the audiologist indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  On 
examination, tympanograms were consistent with normal middle 
ear function and acoustic reflexes were absent consistent 
with sensorineural hearing loss.  Audiological findings were 
as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
105
105
105
105
105+
LEFT
70
75
70
80
80

The diagnoses included profound sensorineural hearing loss in 
the right ear and moderate-severe to profound hearing loss in 
the left ear, and periodic tinnitus.  The audiologist opined 
that it was less likely than not that the veteran's bilateral 
hearing loss was related to or aggravated by military 
service.  She stated that evidence in the veteran's claims 
folder coupled with his history of the onset of Meniere's 
disease in 1979 supported her opinion.   

In an addendum report in September 2004, the VA audiologist 
opined that the veteran's tinnitus was not caused by or the 
result of noise exposure in service.  

The Board finds the medical opinions persuasive as it was 
based on a longitudinal review of the entire record.  
Moreover the veteran has presented no competent medical 
evidence to dispute that opinion.  The Board considered the 
lay statement from a fellow soldier to the effect that the 
veteran was exposed to acoustic trauma during combat action 
in World War II, and the copy of the veteran's handwritten 
list of hearing aid expenses from September 1946 to October 
2002.  

As to the lay statement, the Board does not dispute the 
assertion that the veteran was exposed to loud noise from 
explosions and gunfire during service.  However, the question 
is not whether the veteran was exposed to acoustic trauma, 
but whether his current hearing loss and tinnitus are related 
to the in-service exposure.  In this regard, the fellow 
serviceman is not shown to possess the medical expertise 
necessary to render a medical opinion.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) (lay testimony is not competent to 
establish, and therefore not probative of, a medical nexus); 
see also 38 U.S.C.A. § 1154(a),(b) (West 2002).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the Board finds 
that the lay statement is unpersuasive, and of no probative 
value as to the issue of etiology of the veteran's current 
hearing loss.  

Concerning the veteran's list of hearing aid expenses, the 
Board finds that the evidence is of limited probative value 
and does demonstrate that the veteran had a hearing loss 
beginning in 1946.  When he was first seen for hearing 
problems and dizziness in 1979, the medical records did not 
show that the veteran used or required any hearing aids.  In 
fact, a treatment record dated in October 1979, indicated 
that the veteran was interested in being fitted for a hearing 
aid.  Under the circumstances, the Board finds that the 
handwritten list of purported expenses, without any 
documentation as to the actual items purchased, is of limited 
probative value and insufficient to overcome the absence of 
objective evidence of a hearing loss that is related to 
service.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss and tinnitus and service, and no objective evidence of 
any manifestations until more than 33 years after his 
discharge from service, the record affords no basis to grant 
service connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


